Title: From George Washington to Benjamin Franklin, 6 May 1784
From: Washington, George
To: Franklin, Benjamin



Dear Sir,
Philadelphia May 6th 1784.

Mr Tracy the bearer of this, is a Gentleman of Fortune from Massachusettsbay—on a visit to Europe.
His political character, and character for benevolence & hospitality are too well established in this Country to need any other recommendation, notwithstanding I have taken the liberty of giving him this letter of introduction to you. With very great esteem and regard—I am—Dr Sir Yr Most Obedt Servt

Go: Washington

